Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suematsu (US 2002/0197891 A1).
Regarding claim 1, Suematsu at least at fig. 2 discloses all the elements of the claimed invention including an inspection socket [11] configured to electrically connect an inspection target electric component [12] and a wiring board [P], and be used for inspection of electrical characteristics [¶0010] of the inspection target electric component by the wiring board, the inspection socket comprising:
a base part [20] in which a through hole [20a] extending through the base part from a top surface [top surface of 20 towards 12 as shown] to a bottom surface [bottom surface of 20 towards 19 as shown] in a vertical direction is formed [as shown];
a contact pin [26] inserted to the through hole such that a pin lower end [26b] is exposed [as shown] from the bottom surface, and configured such that, when in use, a pin upper end makes contact with the inspection target electric component [12]; and
a sheet member [18 as an example] disposed at the base part in a state where the sheet member faces [as shown] the bottom surface, the sheet member including a through electrode [27] extending therethrough in the vertical direction, and configured such that, when in use, an upper end [27b] of the through electrode makes contact with the pin lower end [26b] positioned above the sheet member and a lower end [27a] of the through electrode makes contact with the wiring board [P] positioned below the sheet member.
Regarding claim 6, Suematsu at least at fig. 2 discloses the inspection socket according to claim 1, wherein the through electrode includes a plurality of protruding parts [staged portions 27c] protruding downward at the lower end configured to make contact with the wiring board.
Regarding claim 7, Suematsu at least at fig. 2 discloses the inspection socket according to claim 6, wherein the plurality of the protruding parts is disposed to surround the pin lower end [27a] configured to make contact with the upper end of the through electrode in a plan view [plurality of 27c in a plan view surrounds the 27a and makes contact with 27b in a plan view] of the lower end of the through electrode.

Allowable Subject Matter
Claims 2-3, 4-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 2 calling for an inspection socket configured to electrically connect an inspection target electric component and a wiring board, and be used for inspection of electrical characteristics of the inspection target electric component by the wiring board, the inspection socket comprising: the sheet member is supported by the base part and disposed such that the sheet member is movable in the vertical direction by being guided by a guide member. Dependent claim 3 is also allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 4 calling for an inspection socket configured to electrically connect an inspection target electric component and a wiring board, and be used for inspection of electrical characteristics of the inspection target electric component by the wiring board, the inspection socket comprising: the sheet member has a flexibility that allows for an individual displacement of the plurality of the through electrodes in the vertical direction in accordance with a contact state of the plurality of the through electrodes and the wiring board when in use, as further defined. Dependent claim 5 is also allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 9 calling for an inspection socket configured to electrically connect an inspection target electric component and a wiring board, and be used for inspection of electrical characteristics of the inspection target electric component by the wiring board, the inspection socket comprising: a holding member configured to surround an opening corresponding to the inner portion, fix the outer portion, and hold the sheet member while applying tension to the sheet member, as further defined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        



November 3, 2022